
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.4

PRIVATE LABEL CREDIT CARD PROGRAM AGREEMENT

BETWEEN

WORLD FINANCIAL NETWORK NATIONAL BANK

AND

VICTORIA'S SECRET DIRECT, LLC

AND

FAR WEST FACTORING, INC.

DATED AS OF AUGUST 29, 2002

--------------------------------------------------------------------------------


TABLE OF CONTENTS


SECTION 1    DEFINITIONS       1.1   Certain Definitions   1   1.2   Other
Definitions   5
SECTION 2    THE PLAN
 
    2.1   Establishment and Operation Of The Plan   5   2.2   Applications for
Credit Under the Plan; Billing Statements   6   2.3   Operating Procedures   6  
2.4   Plan Documents   7   2.5   Marketing   7   2.6   Administration of
Accounts   7   2.7   Credit Decision   8   2.8   Ownership of Accounts and
Mailing Lists   8   2.9   Insurance and Account Enhancement Services   9   2.10
  Ownership of Company Name   9
SECTION 3    OPERATION OF THE PLAN
 
    3.1   Honoring Credit Cards   10   3.2   Additional Operating Procedures  
10   3.3   Cardholder Disputes Regarding Goods or Services   11   3.4   No
Special Agreements   11   3.5   Cardholder Disputes Regarding Violations of Law
or Regulation   11   3.6   Payment to Company; Ownership of Accounts; Fees;
Accounting   11   3.7   Insertion of Company's Promotional Materials   12   3.8
  Payments   13   3.9   Chargebacks   14   3.10   Assignment of Title in Charged
Back Purchases   14   3.11   Promotion of Program and Card Plan; Non-Competition
  14   3.12   Postal Rate Adjustment   15
SECTION 4    REPRESENTATIONS AND WARRANTIES OF COMPANY
 
    4.1   Organization, Power and Qualification   16   4.2   Authorization,
Validity and Non-Contravention   16   4.3   Accuracy of Information   16   4.4  
Validity of Charge Slips   16   4.5   Compliance with Law   16   4.6   Company's
Name, Trademarks and Service Marks   17   4.7   Intellectual Property Rights  
17
SECTION 5    COVENANTS OF COMPANY
 
    5.1   Notices of Changes   17   5.2   Financial Statements   17   5.3  
Inspection   17   5.4   Company's Business   17   5.5   Insurance   18
SECTION 6    REPRESENTATIONS AND WARRANTIES OF BANK
 
    6.1   Organization, Power and Qualification   18   6.2   Authorization,
Validity and Non-Contravention   18   6.3   Accuracy of Information   18

i

--------------------------------------------------------------------------------

  6.4   Compliance with Law   18   6.5   Intellectual Property Rights   18
SECTION 7    COVENANTS OF BANK
 
    7.1   Notices of Changes   19   7.2   Financial Statement   19   7.3  
Inspection   19   7.4   Bank's Business   19   7.5   Insurance   19
SECTION 8    INDEMNIFICATION; CLAIMS AND ACTIONS
 
    8.1   Indemnification by Company   19   8.2   Indemnification by Bank   20  
8.3   Third Party Claims   20   8.4   Dispute Resolution and Actions   20   8.5
  Limitations on Actions   20   8.6   Reimbursement for Losses   20   8.7  
Survival   21
SECTION 9    TERM AND TERMINATION
 
    9.1   Term   21   9.2   Termination with Cause by Bank; Bank Termination
Events   21   9.3   Termination with Cause by Company; Company Termination
Events   21   9.4   Termination of Particular State   22   9.5   Termination for
Competitive Reasons   22   9.6   Purchase of Accounts   22
SECTION 10    MISCELLANEOUS
 
    10.1   Entire Agreement   23   10.2   Coordination of Public Statements   23
  10.3   Amendment   23   10.4   Successors and Assigns   23   10.5   Waiver  
24   10.6   Severability   24   10.7   Notices   24   10.8   Captions and
Cross-References   24   10.9   Governing Law   24   10.10   Counterparts   25  
10.11   Force Majeure   25   10.12   Relationship of Parties   25   10.13  
Survival   25   10.14   Mutual Drafting   25   10.15   Independent Contractor  
25   10.16   No Third Party Beneficiaries   25   10.17   Confidentiality   26  
10.18   Taxes   26
Schedules
 
    1.1   Discount Rate and Deferred Billing Programs   29   2.1   Service
Standards   31   2.7   Credit Standards   33   2.8   Master File Information  
34

ii

--------------------------------------------------------------------------------



PRIVATE LABEL CREDIT CARD PROGRAM AGREEMENT

        THIS PRIVATE LABEL CREDIT CARD PROGRAM AGREEMENT is made as of this 29th
day of August, 2002 (the "Effective Date") by and between Victoria's Secret
Direct, LLC, a Delaware limited liability company, with its principal office at
3425 Morse Crossing, Columbus, Ohio 43219, (hereinafter referred to as
"Division"), Far West Factoring, Inc., a Nevada corporation, with its principal
office at 4441 South Polaris Avenue, Las Vegas, Nevada 89103, a Nevada
corporation ("Factoring") (the Division and Factoring being collectively
referred to herein as "Company") and WORLD FINANCIAL NETWORK NATIONAL BANK, a
national banking association, with its principal office at 800 TechCenter Drive,
Gahanna, Ohio 43230, (hereinafter referred to as "Bank").

WITNESSETH:

        WHEREAS the Bank, Division and Factoring entered a certain Credit Card
Processing Agreement, effective as of January 31, 1996 (the "Credit Card
Processing Agreement"), to issue credit cards bearing the trade names,
trademarks, logos and service marks used in the Division's retail or catalogue
business, which allows the customers of the Division to purchase goods from the
Division using funds advanced by the Bank; and

        WHEREAS the parties to this Agreement wish to terminate the Credit Card
Processing Agreement as of the Effective Date and enter into this Private Label
Credit Card Program Agreement, the terms of which shall supersede and replace
the Credit Card Processing Agreement; and

        NOW THEREFORE, in consideration of the terms and conditions hereof, and
for other good and valuable consideration, the receipt of which is hereby
mutually acknowledged by the parties, Bank and Company agree as follows.


SECTION 1.    DEFINITIONS


        1.1    Certain Definitions.    As used herein and unless otherwise
required by the context, the following terms shall have the following respective
meanings.

"Account" shall mean an individual open-end revolving line of credit established
by Bank for a Customer pursuant to the terms of a Credit Card Agreement,
including without limitation, each of the Existing Accounts.

"Affiliate" shall mean with respect to any Person, any Person directly or
indirectly controlling, controlled by, or under common control with such other
Person. For purposes of this definition, "control" when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise, and the terms "controlling" and "controlled" have
meanings correlative to the foregoing. In addition, (i) Aura Science, LLC (and
its successors by way of change of organizational form) and (ii) any other
similar joint venture or Person (of which Company notifies Bank in writing)
formed for the purposes of pursuing a joint venture with Limited Brands, Inc. or
any Affiliate (as otherwise defined above) of Limited Brands, Inc. shall be
deemed an Affiliate of Company for all purposes (other than for the purposes of
Section 3.11 hereof) so long as Limited Brands, Inc. and its Affiliates (as
otherwise defined above) possess the power to elect not less than 25% of the
whole number of the board of directors of such entity or own not less than 25%
of the assets or equity thereof. Company and Bank shall not be deemed to be
Affiliates for purposes of this Agreement.

"Agreement" shall mean this Private Label Credit Card Program Agreement and any
future amendments or supplements thereto.

"Applicable Law" shall mean any applicable federal, state or local law, rule, or
regulation.

1

--------------------------------------------------------------------------------

"Applicant" shall mean an individual who is a Customer of Company who applies
for an Account under the Plan.

"Authorized User" shall mean an individual authorized by the primary
Cardholder(s) to use an Account and as established in accordance with the
Operating Procedures.

"Batch Prescreen Application" shall mean a process where Bank's offer of credit
is made to certain Customers prequalified by Bank, in a batch mode typically
within a catalog environment.

"Business Day" shall mean any day, except Saturday, Sunday or a day on which
banks in Ohio are required to be closed.

"Cardholder" shall mean any natural person to whom an Account has been issued by
Bank and/or any Authorized User of the Account.

"Charge Slip" shall mean a sales receipt, register receipt tape, invoice or
other documentation, whether in hard copy or electronic form, in each case
evidencing a Purchase that is to be charged to a Cardholder's Account.

"Company Deposit Account" shall mean a deposit account maintained by Company as
set forth in Section 3.6 (a).

"Company's Stores" shall mean those certain retail locations selling Goods
and/or Services, which are owned and operated by Company.

"Consumer Laws" shall mean all federal or state laws or regulations applicable
to the extension of credit to or the collection of amounts from consumers
including, without limitation, the Truth-in-Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Reporting Act and federal and state bankruptcy
and debtor relief laws.

"Credit Card" shall mean the plastic credit card bearing one or more of the
Marks issued by Bank to Cardholders for purchasing Goods and Services pursuant
to the Plan.

"Credit Card Agreement" shall mean the open-end revolving credit agreement
between a Cardholder and Bank governing the Account and Cardholder's use of the
Credit Card, together with any modifications or amendments which may be made to
such agreement as permitted in this Agreement.

"Credit Card Processing Agreement" shall have the meaning set forth in the first
recital.

"Credit Sales Day" shall mean any day, whether or not a Business Day, on which
Goods and/or Services are sold by Company.

"Credit Slip" shall mean a sales credit receipt or other documentation, whether
in hard copy or electronic form, evidencing a return or exchange of Goods or a
credit on an Account as an adjustment by Company for goodwill or for Services
rendered or not rendered by Company to a Cardholder.

"Customer" shall mean any individual consumer who is a customer or potential
customer of Company.

"Deferred Billing Programs" shall mean any special Cardholder payment terms
mutually agreed to by Bank and Company for certain Purchases, including without
limitation deferred finance charges and deferred payments and subject to any
terms and conditions set forth in writing by Bank.

"Discount Fee" shall mean an amount to be charged by Bank equal to Net Sales
multiplied by the Discount Rate. Notwithstanding the foregoing, Bank shall not
include taxes for Purchases (and correspondingly Net Sales) when calculating the
Discount Fee for Purchases made on or before July 31, 2002.

2

--------------------------------------------------------------------------------

"Discount Rate" shall have the meaning set forth in Schedule 1.1.

"Effective Date" shall mean the date set forth in the first paragraph on page
one of this Agreement.

"Existing Accounts" shall mean all of the Accounts in existence as of the
Effective Date opened under and/or subject to the Plan provided by Bank pursuant
to the Credit Card Processing Agreement.

"Forms" shall have the meaning set forth in Section 2.4.

"Goods and/or Services" shall mean those goods and/or services sold at retail by
Company to the general public through stores, catalog, the Internet or any other
method mutually agreed upon by the Company and Bank, where such goods and/or
services are intended by Company for individual, personal, family or household
use.

"Initial Term" shall have the meaning set forth in Section 9.1.

"Instant Credit Application" shall mean an in store or catalog application
procedure designed to open Accounts at point of sale or order entry whereby an
application for credit is communicated to Bank either verbally at point of sale
or systemically during the catalog order entry process according to the
Operating Procedures.

"Mark" shall mean a trademark or service mark owned by or licensed to Company
and designated by Company to Bank for use in connection with the Plan.

"Name Rights" shall have the meaning set forth in Section 2.10.

"Net Proceeds" shall mean Purchases less: (i) credits to Accounts for the return
or exchange of Goods or a credit on an Account as an adjustment by Company for
goodwill or for Services rendered or not rendered by Company to a Cardholder,
all as shown in the Transaction Records (as corrected by Bank in the event of
any computational error), calculated each Business Day; (ii) payments from
Cardholders received by Company from Cardholders on Bank's behalf; and (iii) any
applicable Discount Fees in effect on the date of calculation. Notwithstanding
the foregoing, if and to the extent that Bank so requests in writing at a time
when Bank is required to make such request and Bank provides to Company evidence
reasonable under the circumstances of such requirement, the credits payable to
Bank pursuant to clause (i) above and the payments received by Company in
clause (ii) above shall no longer be netted against the Net Proceeds payable by
Bank pursuant to Section 3.6 but instead Company shall transfer the amount of
each credit and payment to Bank by ACH of immediately available funds not later
than the second Business Day following the date on which the events giving rise
to such credit or payment occur (and the Net Proceeds payable by the Bank
pursuant to Section 3.6 shall be made without deduction for such credits or
payments).

"Net Sales" shall mean Purchases less shipping and handling and less credits or
refunds for Goods and/or Services, all as shown in the Transaction Records
received by the Bank each Business Day (as corrected by Bank in the event of any
computational error), and calculated each Business Day.

"On-Line Prescreen" shall mean a process where a pre-screened offer of credit is
made to credit-worthy Customers in a real-time pre-approved process according to
Bank's Operating Procedures. The process utilizes traditional order entry data
elements to build Customer records. The Customer records are pre-screened by a
credit bureau using Bank's established criteria to determine if an offer of
credit is appropriate. Customer records passing the Bank's pre-screening credit
criteria are returned to the point of order entry where the pre-approved offer
to open an Account is made. Records not passing the credit criteria are not
returned and no offer is made.

3

--------------------------------------------------------------------------------

"Operating Procedures" shall mean Bank's Company's catalog procedures, Company
Store's procedures, Internet or e-commerce procedures and any amendments to the
same or additional or different procedures which satisfy the requirements of
Section 2.3, to be followed by Company in connection with the Plan.

"Person" shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

"Plan" shall mean the private label credit card program established and
administered by Bank for Customers of Company by virtue of this Agreement.

"Plan Year" shall mean each consecutive twelve (12) month period commencing on
the Effective Date and each anniversary thereof.

"Purchase" shall mean a purchase of Goods and/or Services, including without
limitation all applicable taxes and shipping costs, with a specific extension of
credit by Bank to a Cardholder using an Account as provided for under this
Agreement.

"Quick Credit" shall mean an in-store application procedure designed to open
Accounts as expeditiously as possible at point of sale, whereby an application
for an Account is processed without a paper application being completed by an
Applicant. An Applicant's credit card (Visa, MasterCard, American Express,
Discover or other Bank approved private label card) is electronically read by a
terminal that captures the Applicant's name and credit card account number.
Other data shall be entered into that same terminal by the Company's Store
associate as specified in the Operating Procedures. This data is used by Bank to
request a credit bureau report and make a decision whether to approve or decline
the Applicant.

"Regular Revolving Purchases" shall mean Purchases which are not subject to any
Deferred Billing Programs or Equal Payment Purchases.

"Renewal Term" shall have the meaning set forth in Section 9.1.

"Season" shall mean (i) the period from the first day of the fiscal month of
February to the last day of the fiscal month of July and (ii) the period from
the first day of the fiscal month of August to the last day of the fiscal month
of January. For the purposes hereof, a "fiscal month" is a monthly period
defined by Company in writing to Bank from time to time to coincide with
Company's fiscal calendar.

"Service Event" shall mean a failure by Bank to meet a Base Level (as identified
in Schedule 2.1) for a single Service Standard during one calendar month;
provided that such failure was not caused by any unprivileged action or action
in violation of this Agreement by Company or inaction of Company (where Company
has a duty to act) or by a force majeure event specified in Section 10.11.

"Service Standard" shall mean the performance or quantitative levels of
performance set forth in Schedule 2.1.

"Service Standards Termination Event" shall have the meaning given in
Section 9.7.

"Statemented Account" shall mean each Account for which a billing statement is
generated within a particular billing cycle.

"Term" shall mean the Initial Term and any Renewal Terms.

"Transaction Record" shall mean, with respect to each Purchase of Goods or
Services by a Cardholder from Company, each credit or return applicable to a
Purchase of Goods or Services, and each payment received by Company from a
Cardholder on Bank's behalf: (a) the Charge Slip

4

--------------------------------------------------------------------------------

or Credit Slip corresponding to the Purchase, credit or return; or (b) a
computer readable tape/cartridge or electronic transmission containing the
following information: the Account number of the Cardholder, the Company's Store
number at which the Purchase, credit or return was made, the total of (i) the
Purchase price of Goods or Services purchased or amount of the credit, as
applicable, plus (ii) the date of the transaction, a description of the Goods or
Services purchased, credited or returned and the authorization code, if any,
obtained by Company's Store prior to completing the transaction; or
(c) electronic record whereby Company's Store electronically transmits the
information described in subsection (b) hereof to a network provider (selected
by Company at its expense), which in turn transmits such information to Bank by
a computer tape/cartridge or electronic tape or transmission.

        1.2    Other Definitions.    As used herein, terms defined in the
introductory paragraph hereof and in other sections of this Agreement shall have
such respective defined meanings. Defined terms stated in the singular shall
include reference to the plural and vice versa.


SECTION 2.    THE PLAN


        2.1    Establishment and Operation of the Plan.    (a) The Plan is
established for the primary purpose of providing Customer financing for Goods
and Services purchased from Company. Qualified Applicants desiring to use the
Plan shall be granted an Account by Bank with a credit line in an amount to be
determined by Bank in its discretion for each individual Applicant. Subject to
Section 3.6 (d), Bank shall determine the terms and conditions of the Account to
be contained in a Credit Card Agreement, which Credit Card Agreement shall be
subject to change upon notice given by Bank to the Cardholders in accordance
with Applicable Law. All Existing Accounts are deemed provided under the Plan.

        (b)  Bank shall operate the Plan in accordance with the Service
Standards set forth in Schedule 2.1, as such performance standards may be
modified from time to time at the reasonable request of Bank or Company and with
the consent of the other party. Within fifteen (15) days after the end of each
calendar month, the Bank will deliver to the Company a compliance certificate of
the chief executive officer or chief financial officer of the Bank setting forth
in reasonable detail data demonstrating compliance during such calendar month
with such performance standards.

        (c)  Enhancements to, and modifications or upgrades of, the computer
processing, payment, billing and information services provided by the Bank will
be made from time to time at the reasonable request of the Company. Any such
enhancements, modifications or upgrades shall, to the extent requested by the
Company, be made on terms to be agreed upon.

        (d)  Not later than one hundred and twenty (120) days following the
Effective Date, Bank will design a Cardholder satisfaction survey process to be
administered in accordance with the procedures already in place at the Bank, at
a cost comparable to its existing cost. This survey should be an on-going,
real-time process by which Bank and Company can measure Cardholder satisfaction.
Bank will solicit Company's review and approval of the methodology used to
analyze and assess the results of the survey (such approval not to be
unreasonably withheld or delayed) and will provide the raw and analyzed survey
results to Company. The results will be presented in a mutually agreed format.
Bank will deliver Cardholder satisfaction survey results to Company on a
quarterly basis and will on a monthly basis discuss the trends based on the
prior month's results.

        (e)  From time to time during the Term, Company may request that Bank
provide to Company new products, services or technology in connection with the
Plan, identified by Company, which are then commercially available from the top
tier of well-managed private label credit card services vendors ("Competitive
Vendors") and offered generally to such Competitive Vendors' clients and
potential clients. Bank will exert its good faith reasonable efforts to provide
such services on terms reasonably competitive to those offered in the
marketplace by Competitive Vendors.

5

--------------------------------------------------------------------------------


        2.2    Applications for Credit Under the Plan; Billing
Statements.    (a) Applicants who wish to apply for an Account under the Plan
must submit a completed application on a form or in an electronic format
approved by Bank, and Bank shall grant or deny the request for credit based
solely upon Bank's credit criteria as specified in Section 2.7. Company shall
provide a copy of the Credit Card Agreement to the Applicant to be retained for
the Applicant's records. The application shall be submitted to Bank by the
Applicant or submitted by Company on behalf of the Applicant, as required in the
Operating Procedures. If Bank grants the request for an Account, Bank will issue
a Credit Card to the Applicant which accesses an individual line of credit in an
amount determined by Bank.

        (b)  Bank shall make available to Company and Company shall utilize
primarily a Quick Credit application procedure. Bank shall also make available
to Company and Company may elect to utilize in its discretion, Instant Credit,
pre-approved solicitations, Batch Prescreen and On-Line Prescreen application
procedures as mutually agreed upon.

        (c)  Subject to Section 2.8, Company agrees that it will keep
confidential the information on such applications and shall not disclose the
information to anyone other than authorized representatives of Bank.

        (d)  All Cardholders will receive from Bank a periodic statement (the
"Billing Statement") listing the amounts of Purchases made and credits received
and other information as required by Applicable Law or deemed desirable by Bank.
Company may if desired put text messages on the statements as approved by Bank.

        (e)  Bank shall make available to Company Internet application
procedures and Charge Slip processing. In such event, Company shall be
responsible for integrating and maintaining on its website at its sole expense a
link to the Bank's Internet application processing website. The parties shall
work together on implementing such links from the Bank's Internet application
processing website back to Company's Internet site. Bank shall take reasonable
efforts to ensure that navigation back to Company's Internet site from the
Bank's Internet application processing website, whether through a particular
pointer or link, the "back" button on an Internet browser, the closing of an
active window, or any other return mechanism, shall not be interrupted by Bank
through the use of any intermediate screen or other device not specifically
requested by the user, including without limitation through the use of any html
pop-up window or any other similar device.

        2.3    Operating Procedures.    Company shall observe and comply with
the Operating Procedures. Company shall ensure that Company's Stores personnel
are trained regarding the Operating Procedures and shall ensure their compliance
with them. The Operating Procedures may be supplemented, amended or modified by
Bank from time to time in its reasonable discretion; provided, however, a copy
of any such supplement, amendment or modification shall be provided to Company
at least ninety (90) days before its effective date (the "Notice Date") unless
otherwise required by Applicable Law, and for those changes required by
Applicable Law, notice shall be given as soon as practicable. For changes that
are (A) required by Applicable Law, or (B) determined by Bank in good faith to
be necessary from the standpoint of safe and sound banking practices (both
(A) and (B) being referred to herein as the "Required Changes"), where Bank
implements such Required Changes with all of its other clients that are also
affected by such change in Applicable Law or operate in circumstances similarly
requiring changes from the standpoint of safe and sound banking practices, Bank
shall identify the changes as Required Changes in the notice to Company. Unless
such change is a Required Change, Company shall have the right within thirty
(30) days after the Notice Date to object to such change and the parties'
representatives will promptly thereafter meet to discuss such change in good
faith in order to agree upon such change or a mutually agreeable alternative to
such change. In the event the parties are unable to agree upon such change or an
alternative within sixty (60) days after the Notice Date, then a senior
executive from both Company and Bank shall meet to negotiate in good faith in
order to agree upon such change or a mutually agreeable alternative to such
change. If the parties' senior

6

--------------------------------------------------------------------------------


executives are unable to mutually agree within ninety (90) days after the Notice
Date, then Bank shall have the right to implement the initially proposed change
so long as (i) Bank implements such change with all or substantially all of its
other similar clients, (ii) such change does not change the chargebacks section
of the Operating Procedures, and (iii) such change does not impose a material
adverse financial or operational burden on Company.

        2.4    Plan Documents.    Subject to and in compliance with the
requirements of Applicable Law, Bank shall solely author any content, format or
other aspect of the Credit Card Agreement, application, Credit Card, card
mailer, letters, and other documents and forms and billing statements
(collectively, "Forms") to be used under the Plan which (i) relate to the Plan,
(ii) relate to the Bank's or the Cardholder's rights or obligations under the
Account, or (iii) are required by Applicable Law. Bank and Company shall jointly
design all other aspects of the Forms (except for Cardholder letters and other
documents and forms used by Bank in maintaining and servicing the Accounts,
which Bank shall solely design), subject to and in compliance with the
requirements of Applicable Law. Bank will provide Company with copies of the
template of any Forms which are to be provided by Bank in a mass mailing or
distribution to all Cardholders as a whole or to all Cardholders in a particular
state. Bank shall provide at Bank's expense consistent with Bank's standard
costs for such documents (any excess costs due to Company's special requests for
non-standard documents shall be borne by Company) appropriate quantities of the
Credit Card Agreements, Credit Card plastics, card mailer and billing
statements. Bank shall notify Company in advance if any form is not consistent
with Bank's standard costs and will provide Company with a written estimate of
the excess costs to be borne by Company for such form. Company shall pay the
costs of all other Plan documentation including, without limitation,
applications, promotional material (i.e. collateral), pre-approved
solicitations, Instant and Quick Credit contracts and special offers, reissued
Credit Card plastics, including but not limited to embossing and encoding, card
carriers, envelopes, Credit Card Agreements and postage related to any
reissuances requested by Company for any reissuance of Credit Cards to
Cardholders (other than replacements made by Bank from time to time at a
Cardholder's request on an individual basis). Bank shall have the right to
review and approve all materials prepared by Company (or an Affiliate or third
party) that refer in any way to the Plan, such approval not to be unreasonably
withheld or delayed. In the event any Forms become obsolete as a result of
changes requested by Company, Company shall reimburse Bank for the direct costs
associated with any unused obsolete Forms. Company shall pay the actual and
direct costs associated with any Forms changes or Cardholder notices required as
a result of any additions or deletions of Company honored credit cards requested
by Company pursuant to Section 3.1. Only one design shall be used for each form.

        2.5    Marketing.    Company agrees to use its reasonable efforts to
promote the use of Credit Cards for Purchases and to acquire new Cardholders
through such methods mutually agreed upon by Bank and Company. Company agrees to
use reasonable marketing efforts to support the Plan. Company and Bank shall
annually agree upon a minimum target number of Applicants to be sourced by
Company. Bank and Company will jointly agree upon programs to market the Plan,
both initially and on a continuing basis. When using any trademarks, logos,
service marks or tradenames of the other party, each party will comply with all
written guidelines provided to it by the other party related to use of the other
party's marks.

        2.6    Administration of Accounts.    Bank shall perform, at its expense
and in compliance with Applicable Law, all functions necessary to administer and
service the Accounts, including but not limited to: making all necessary credit
investigations; notifying Applicants in writing of acceptance or rejection of
credit under the Plan; preparing and mailing billing statements; making
collections; handling Cardholder inquiries; and processing payments. The Bank is
solely responsible for determining the requirements, the method, and the content
of any notices to Cardholders required by Applicable Law.

7

--------------------------------------------------------------------------------


        2.7    Credit Decision.    The decision to extend credit to any
Applicant under the Plan shall be Bank's decision. Bank will work in good faith
with Company to develop business strategies with respect to the issuance of
Credit Cards which are intended to maximize the potential of the Plan, and which
are mutually beneficial to Bank and Company. Company may from time to time
request Bank to consider offering certain types of special credit programs. Bank
shall reasonably consider Company's requests and negotiate with Company in good
faith. However, Bank shall, in its sole discretion, subject to Applicable Laws
and safety and soundness considerations, determine whether or not to offer any
of such programs. In the event Bank agrees to any special credit program, Bank
and Company shall mutually agree upon any special terms and fees associated with
the program. Notwithstanding the foregoing, (i) the credit standards established
by Bank from time to time in connection with the issuance of Credit Cards for
use in connection with the Plan shall be consistent with past practices (as
described in Schedule 2.7), with such changes as shall be (A) approved by
Company in its reasonable discretion, or (B) determined by Bank in good faith to
be necessary from the standpoint of safe and sound banking practices. Bank shall
conduct, at least once during each Plan Year, a meeting with Company to review
the credit standards being applied by Bank in reaching its credit decisions.

        2.8    Ownership of and Rights in Information.    (a) Bank shall provide
to Company free of charge from time to time (generally no more frequently than
monthly) at Company's request master file tapes initially containing the
information set forth on Schedule 2.8 for Company to the extent such information
is available to Bank, and any other information agreed to by Bank and Company
(collectively, the "Master File Information"), to the extent permitted by
Applicable Law, which Company may use solely in connection with maintaining and
servicing the Accounts and for the purpose of marketing goods and services to
the Cardholders, as permitted by Applicable Law. The Master File Information may
include, at Company's request, the information set forth on Schedule 2.8 for
Affiliates of Company, to the extent permitted by Applicable Law.

        (b)  To the extent permitted by Applicable Law and without undue burden,
cost or expense to Bank, Bank intends and will exert its diligent good faith
efforts to maintain during the Term a privacy policy, which will permit Bank to
allow Company to use the Master File Information for purposes in addition to
those set forth in Section 2.8(a) above (the "Additional Purposes") and to share
such information with third parties for the Additional Purposes subject to
Cardholder opt out and Applicable Law. To the extent permitted by and in
accordance with Applicable Law and subject to Cardholder opt out, Company may so
provide the Master File Information to third parties for the Additional Purposes
and/or use such information for the Additional Purposes.

        (c)  The Bank is the owner of all information relating to the
Cardholders (including names and addresses) as collected by or on behalf of Bank
or as set forth in Bank's records, the Accounts and the Credit Cards, the
copyright to all written material contained in any Credit Card Agreements,
applications, billing statements and other Forms used by the Bank in the
administration of its agreements with the Cardholders, all credit scoring
systems and all policies of credit insurance issued to the Bank with respect to
any Cardholder; provided, however, that Bank shall not be entitled to sell, rent
or otherwise disclose any information relating to the Cardholders to any third
party other than (i) Affiliates of Company, (ii) persons who, in the sole
judgment of Limited Brands, do not compete, directly or indirectly, with any
retail or catalogue business conducted by The Limited or any of its Affiliates,
(iii) in the case of disclosure, credit agencies, (iv) as otherwise permitted by
this Agreement, and (v) as required by Applicable Law.

        (d)  The Transaction Records (except for any Account payment information
received by Company on Bank's behalf) are the sole property of Company. Bank may
use the Transaction Records solely for the purposes permitted by this Agreement
(provided that this limitation shall not limit Bank's rights with respect to any
Account information). Account payment information received by Company on Bank's
behalf shall be the sole property of Bank, provided that Company may use such
information solely for the purposes permitted by this Agreement.

8

--------------------------------------------------------------------------------


        (e)  Company is the owner of the names and addresses of Customers, as
set forth in Company's records and collected by Company from a source other than
Bank. Upon request of Bank and consent of Company, not to be unreasonably
withheld, Company shall make the names and addresses of Customers available to
Bank, as permitted by Applicable Law, during the Term of this Agreement to be
used only for purposes of solicitation of such Customers to become Cardholders
of Bank and in connection with the administration of the Plan in accordance with
the terms of this Agreement. Names, addresses and other information of Customers
obtained by Company from the Customer (and not on Bank's behalf) in connection
with point-of-sale, mail order, telephone, internet or other sale (regardless of
whether the Customer makes payment for such sale through the use of a Credit
Card) are "collected by Company from a source other than Bank".

        (f)    For the avoidance of doubt, the parties acknowledge that the
items of information allocated to each party in this Section 2.8 may overlap,
and that each party may independently possess and own the same specific items of
information, such as but not limited to, names and addresses of persons who are
both Customers and Cardholders. The allocation of ownership of a class of
information to one party in this Section 2.8 is not inconsistent with ownership
by the other party of the same items of information if so allocated in this
Section 2.8.

        2.9    Insurance and Account Enhancement Services.    (a) Bank and
Company agree that Bank will exclusively make available to Cardholders various
types of insurance products, the premiums for which are based on the
Cardholder's account balance, ("Insurance Products") offered by Bank and/or its
vendors or Affiliates. Such products shall include credit life, debt
cancellation, accidental death and disability and unemployment insurance. The
solicitations and offerings shall not contain Company's endorsement. Bank may
make at least two (2) and no more than four (4) offers per Plan Year or two
(2) times per Season at its expense. The monthly charges for Insurance Products
shall be charged to the applicable Cardholder's Account.

        (b)  Bank and Company agree that Bank may make available to Cardholders
various types of other insurance, products and services ("Account Enhancement
Services") at its expense through solicitations made in connection with their
Accounts, subject to Company's approval as provided in Section 2.9(d). Such
Account Enhancement Services may include but are not limited to insurance of
types not listed in Section 2.9(a), travel clubs, legal services, card
registration programs and merchandise products. Such Account Enhancement
Services will be offered through various direct marketing channels including but
not limited to direct mail, telemarketing, statement inserts, statement
messaging, call transfer and IVR. The charges for the products and services will
be billed to the applicable Cardholder's Account when appropriate. The
solicitations and offerings shall not contain Company's endorsement.

        (c)  Company shall receive from Bank fifty percent (50%) of the net
profit (Bank's revenues from commissions and other incentives from the vendor
minus Bank's total expenses) generated by Account Enhancement Services, payment
to be made on a monthly basis, together with a statement setting forth the
revenues, expenses and profits in reasonable detail.

        (d)  Each and every Account Enhancement Service and the related
advertising materials shall be subject to the prior approval of Company, which
approval shall not be unreasonably withheld or delayed (it being understood that
Company may withhold such approval if it determines in its reasonable discretion
that the advertising of such products or services is inconsistent with the image
of Company's business). With ninety (90) days prior written notice to Bank,
Company may reasonably withdraw its approval for an Account Enhancement Service.

        2.10    Ownership of Company Name.    Anything in this Agreement to the
contrary notwithstanding, Company shall retain all rights in and to Company's
name and the name selected by Company for use on the Credit Card and all
trademarks, service marks and other rights pertaining to such names
(collectively, the "Name Rights") and all goodwill associated with the use of
the Name Rights whether

9

--------------------------------------------------------------------------------


under this Agreement or otherwise shall inure to the benefit of the Company.
Company shall have the right, in its sole and absolute discretion, to prohibit
the use of any of its Name Rights in any Forms, advertisements or other
materials proposed to be used by Bank which Company in its reasonable business
judgment deems objectionable, improper or undesirable. However, no use, which
use is consistent with this Agreement, of the name selected by Company for use
on the Credit Card and in the Forms for the purpose of identifying the Accounts
in connection with maintaining and servicing such Accounts will be deemed
objectionable, improper or undesirable by Company. Bank shall cease all use of
the Name Rights upon the termination of this Agreement for any reason unless
Bank retains the Accounts after termination of the Agreement, in which case Bank
may use the Name Rights solely in connection with the administration and
collection of the balance due on the Accounts. Provided, however, that Company
grants Bank the right to use Company's Name Rights on a case by case basis and
with thirty (30) days advance notice of each category of use in connection with
Bank and its Affiliates' product marketing and promotional materials and
literature in written and electronic form and their business client lists until
such time as this Agreement is terminated or Company chooses to revoke this
right for any or all product marketing, promotional materials, literature or
client list purposes. All uses of Company's Name Rights are subject to the terms
and conditions of this Agreement, including this Section 2.10 and Section 2.5.

        2.11    Payment of Fees Other than Discount Fees.    Bank will invoice
Company monthly in arrears for all fees or charges other than Discount Fees
properly imposed by Bank pursuant to this Agreement. All such amounts payable by
Company under this Section 2.11 shall be paid within thirty (30) days after
receipt of the Bank's invoice for such amounts.


SECTION 3.    OPERATION OF THE PLAN


        3.1    Honoring Credit Cards.    Company agrees that Company and
Company's Stores will honor any Credit Card, and to the extent permitted by
Applicable Law Bank will permit Company, at Company's option, to honor other
credit cards for Company's Affiliates issued by Bank provided that Company will
provide Bank with at least thirty (30) days advance written notice of its intent
to honor such other credit cards, (and the Authorized Users of such Credit
Cards) properly issued and currently authorized by Bank. In addition, if
mutually agreed by Bank and Company, Company agrees that Company and Company's
Stores will honor any credit card for Company's former Affiliates issued by Bank
(and the Authorized Users of such credit cards) properly issued and currently
authorized by Bank. Company agrees that it shall deliver to Bank all Transaction
Records evidencing transactions made under the Plan, in accordance with the
provisions of this Agreement and the Operating Procedures.

        3.2    Additional Operating Procedures.    In addition to the
procedures, instructions and practices contained in the Operating Procedures,
Company agrees that Company will comply with the following procedures:

        (a)  In each Credit Card transaction Company must obtain all the
information contained in clause (b) of the definition of Transaction Record. The
date which appears on the Charge Slip or Credit Slip will be prima facie
evidence of the transaction date, and Company shall be required to transmit all
Transaction Records relating to such Charge Slip and/or Credit Slip so that Bank
receives such Transaction Records no later than the second Business Day after
the transaction date; provided that if, as a result of technical disruptions,
any store locations are not polled within a normal period after the occurrence
of the underlying Transactions, Company may transmit such information relating
to such store locations as soon as reasonably practicable after polling is
completed. The "Cardholder Copy" of each Charge Slip shall be delivered to the
Cardholder at the time of the transaction if the Cardholder is in the store.

        (b)  All Charge Slips will evidence the total price of the sale minus
any cash down payment. Company shall retain the "Merchant Copy" of all Company
generated Charge and Credit Slips for

10

--------------------------------------------------------------------------------


each transaction for a period of six (6) months from the date of presentation to
Bank or in the case of Deferred Billing Programs, six (6) months from the end of
the applicable Deferred Billing Program.

        (c)  Company will maintain a fair policy for the exchange and return of
Goods and adjustment for Services rendered and for that purpose will give credit
to Accounts upon such exchange, return or adjustment. Company will not make cash
refunds to Cardholders on Credit Card Purchases. If any Goods are returned,
price adjustment is allowed, or debt for Services is adjusted, Company will
notify the Bank and provide appropriate documentation thereof to the Cardholder.
Upon receipt of Transaction Records reflecting a credit to which there has been
a corresponding debit, Bank will net against amounts payable by Bank to Company
the total shown on the Credit Slip, and credit the Cardholder's Account in the
amount of such Credit Slip. If on any day the total amount of the Net Proceeds
is a negative amount, Company shall remit the difference to Bank immediately
upon written demand.

        (d)  Company's Stores shall not, when the Cardholder is present in the
store, accept a transaction to be charged to an Account without either:
presentation of a Credit Card and following any additional identification
outlined in the Operating Procedures; or following such proper identification
procedures for transactions where a Credit Card is not presented as outlined in
the Operating Procedures.

        3.3    Cardholder Disputes Regarding Goods or Services.    Company shall
act promptly to investigate and work to resolve disputes with Cardholders
regarding Goods or Services obtained through Company pursuant to the Plan.
Company shall timely process credits or refunds for Cardholders utilizing the
Plan.

        3.4    No Special Agreements.    Company will not extract any special
agreement, condition or security from Cardholders in connection with their use
of a Credit Card, unless approved in advance by Bank in writing.

        3.5    Cardholder Disputes Regarding Violations of Law or
Regulation.    Company shall assist Bank in further investigating and using its
reasonable efforts to help resolve any Applicant or Cardholder claim, dispute,
or defense which may be asserted under Applicable Law.

        3.6    Payment to Company; Ownership of Accounts; Fees;
Accounting.    (a) Company shall electronically transmit all Transaction Records
from Company to Bank in a format acceptable to Bank. Upon receipt, Bank shall
use commercially reasonable efforts to promptly verify and process such
Transaction Records, and in the time frames specified herein, Bank will remit to
Company an amount equal to the Net Proceeds indicated by such Transaction
Records for the Credit Sales Day(s) for which such remittance is made. In the
event Bank discovers any discrepancies in the amount of Transaction Records
submitted by Company or paid by Bank to Company, Bank shall notify Company in
detail of the discrepancy, and credit Company, or net against amounts owed to
Company, as the case may be, in a subsequent daily settlement. Bank will
transfer funds via Automated Clearing House ("ACH") to an account designated in
writing by Company to Bank (the "Company Deposit Account"). From the Effective
Date through January 31, 2003, if Transaction Records are received by Bank's
processing center before 12 noon Eastern time on a Business Day, Bank will
initiate such ACH transfer on the next Business Day thereafter and in the event
that the Transaction Records are received after 12 noon Eastern time on a
Business Day, then Bank will initiate such transfer no later than 12 noon
Eastern time on the second Business Day thereafter. Commencing on February 1,
2003, if Transaction Records are received by Bank's processing center before 12
noon Eastern time on a Business Day, Bank will initiate such ACH transfer the
same day and in the event that the Transaction Records are received after 12
noon Eastern time on a Business Day, then Bank will initiate such transfer no
later than 12 noon Eastern time on the following Business Day. Bank shall remit
funds to one Company designated account and shall not remit funds to individual
Company Stores. The term "initiate" shall mean that Bank shall transmit an ACH
file to Bank's financial institution for settlement on the next Business Day.

11

--------------------------------------------------------------------------------


        (b)  Bank shall own all the Accounts under the Plan from the time of
establishment, and except as otherwise provided herein, Company shall not have
any right to any indebtedness on an Account or to any Account payment from a
Cardholder arising out of or in connection with any Purchases under the Plan.
Effective upon payment to Company by Bank pursuant to Section 3.6(a), with
respect to each Charge Slip Company shall be deemed to have transferred,
conveyed, assigned and surrendered to Bank all right, title or interest in all
such Charge Slips and in all other rights and writings evidencing such
Purchases, if any.

        (c)  All Transaction Records are subject to review and acceptance by
Bank. In the event of a computational or similar error of an accounting or
record keeping nature with respect to such Transaction Records, Bank may credit
to the Company's Deposit Account or net against the Net Proceeds (as the case
may be) the proper amount as corrected. If the Net Proceeds are insufficient,
Company shall remit the proper amount to Bank immediately upon written demand.
Upon any such correction Bank shall give prompt notice and explanation thereof
to Company.

        (d)  Bank may make any changes in the terms of the Credit Card Agreement
at any time as required by Applicable Law and will notify Company of such
changes with notice to Company reasonable under the circumstances, or on an
individual Account by Account basis, without notice to Company, in connection
with its servicing of the Accounts. With respect to any other changes in the
terms of the Credit Card Agreement affecting the repayment terms, APR or fees
charged by Bank, Bank will, prior to making any changes, notify Company of such
changes and discuss such changes with Company.

        (e)  Company shall obtain and maintain at their own expense such point
of sale terminals, cash registers, network (electronic communication interchange
system), telephone or other communication lines, software, hardware and other
items of equipment as are necessary for it to request and receive
authorizations, transmit Charge Slip and Credit Slip information, process Credit
Card Applications and perform its obligations under this Agreement. The computer
programs and telecommunications protocols necessary to facilitate communications
between Bank and Company and Company's Stores shall be determined by Bank from
time to time subject to reasonable prior notice of any change in such programs,
equipment or protocols.

        (f)    Company may from time to time offer Deferred Billing Programs to
Cardholders. Company shall be responsible for ensuring that all Purchases
subject to any Deferred Billing Programs are properly designated as such on the
Transaction Record in accordance with Bank's instructions.

        (g)  Bank may if Company fails to pay Bank any amounts due (and such
amounts are not subject to a good faith dispute of which Bank has been notified)
to Bank pursuant to this Agreement for more than thirty (30) days after the due
date, offset such amounts against the Net Proceeds or any other amounts owed by
Bank to Company under this Agreement.

        3.7    Insertion of Company's Promotional Materials.    Bank will upon
request of Company from time to time insert Company's promotional materials for
Company's Goods and Services, which are provided by Company at Company's
expense, into the Account billing statements and new Credit Card mailers, so
long as: (a) the materials are provided to Bank at least two (2) Business Days
prior to the scheduled mailing date of such statements or notices; (b) if the
materials reference Bank or the Plan in any manner, are approved by Bank as to
content, in Bank's reasonable discretion; (c) the materials meet all size,
weight, or other specifications for such inserts as shall be set forth in the
Operating Procedures; (d) there is sufficient space in Bank's standard envelope
for the insert in addition to any legally required material, Cardholder notices
and other materials which Bank is including in the mailing; and (e) Company pays
any and all additional postage costs caused by Bank's insertion of materials
provided by Company, provided that Bank shall first notify Company of any
additional postage cost and Bank will include the materials only if instructed
by Company to insert regardless of the additional postage costs.

12

--------------------------------------------------------------------------------


        3.8    Payments.    (a) Except as provided in this Section 3.8, all
payments to be made by Cardholders with respect to any amounts outstanding on
the Accounts shall be made in accordance with the instructions of Bank and at
the location or address specified by Bank. Company hereby authorizes Bank, or
any of its employees or agents, to endorse "WORLD FINANCIAL NETWORK NATIONAL
BANK" upon all or any checks, drafts, money orders or other evidence of payment,
made payable to Company and intended as payment on an Account, that may come
into Bank's possession from Cardholders and to credit said payment against the
appropriate Cardholder's Account. Company further agrees that where, consistent
with Section 3.8(b), or such other circumstance authorized by Bank, Company is
permitted by Bank to receive any payment made with respect to the Plan, Company
will on Bank's behalf hold such payment in trust for Bank and will include the
amount of such payment in the Transaction Records sent to Bank pursuant to this
Agreement within two (2) Business Days after receipt provided that if, as a
result of technical disruptions, any store locations are not polled within a
normal period after the receipt of the payment, Company may transmit such
information relating to such store locations as soon as reasonably practicable
after polling is completed. Bank will charge the amount of such payment against
the settlement amount, or, if the settlement amount is insufficient to cover
such payments, Company shall remit the amount of such payment, or any unpaid
portion thereof, to Bank immediately upon written demand. Payments made by
Cardholders at Company's Stores shall not be deemed received by Bank until Bank
receives and accepts the Transaction Records. Bank has the sole right to receive
and retain all payments made with respect to all Accounts and to pursue
collection of all amounts outstanding, unless an Account or Purchase is charged
back to Company pursuant to the provisions of Sections 3.9 and 3.10 hereof.
Should any payment made by Cardholders at Company's Stores be made by check and
such check is subsequently returned unpaid, Company will include a debit for the
face amount of the check plus any actual return check fees paid by Company to
its third party depository bank to which the check is first deposited or third
party re-presentment vendor in the Transaction Records sent to Bank pursuant to
this Agreement. Company will process such returned check in accordance with the
procedures mutually agreed upon in writing by Bank and Company. In the event the
return check fees imposed by or through any third party vendor retained by
Company for re-presentment of such checks for payment following any initial
return increase after the Effective Date, Company shall give Bank written notice
of the increase in such fees and Bank shall have the right to discontinue paying
the fees imposed by or through such third party re-presentment vendor, in which
event, Company may discontinue processing such returned checks through the
re-presentment vendor and shall submit checks returned unpaid by the bank of
first deposit to Bank.

        (b)  Company will, consistent with past practices, accept payments from
Cardholders for amounts due on Credit Card Accounts ("In-Store Payments"). Any
In-Store Payments received by Company will be held in trust for Bank and its
assigns and netted against amounts payable by Bank pursuant to this Section 3.8
(provided that Company shall not be required to keep In-Store Payments separate
from other payments received by Company) and evidence of such payments will be
transmitted to Bank on a daily basis, provided that (i) if, as a result of
technical disruptions, any store locations are not polled within a normal period
after the receipt of the payment, Company may transmit such evidence relating to
such store locations as soon as reasonably practicable after polling is
completed or (ii) if transmittal is not possible due to a force majeure event,
such transmittal will be completed within a time reasonable under the
circumstances. Notwithstanding the foregoing:

        (1)  if any bankruptcy or other insolvency proceeding has been commenced
against Company (and so long as the same has not been dismissed), Company shall
promptly comply with any written instruction (a "Store Payment Notice") received
by Company from Bank or any successor

13

--------------------------------------------------------------------------------

to Bank (Bank or any such successor being the "Servicer") to take either of the
following actions (as specified in such instruction):

          (i)  cease accepting In-Store Payments and thereafter inform
Cardholders who wish to make In-Store Payments that payment should instead be
sent to Servicer (but only if the Servicer is required to give such notice); or

        (ii)  (A) deposit an amount equal to all In-Store Payments received by
each retail location operated by Company, not later than the Business Day
following receipt, into a segregated trust account (the "Store Account")
established by Company for this purpose and, pending such deposit, to hold all
In-Store Payments in trust for Bank and its assigns, (B) use commercially
reasonable efforts not to permit any amounts or items not constituting In-Store
Payments to be deposited in the Store Account and (C) cause all available funds
in each Store Account to be transferred on a daily basis to an account
designated in the Store Payment Notice;

provided that Company need not take the actions specified in clause (i) or
clause (ii) if Company or any of its Affiliates provides the Servicer with a
letter of credit, surety bond or other similar instrument covering collection
risk with respect to In-Store Payments and all required conditions with respect
to such letter of credit, surety bond or other similar instrument are satisfied;

        (2)  if and to the extent that Bank so requests in writing at a time
when Bank is required to make such request and Bank provides to Company evidence
reasonable under the circumstances of such requirement, In-Store Payments shall
no longer be netted against amounts payable by Bank pursuant to subsection
3.8(a), but instead Company shall transfer to Bank by ACH of immediately
available funds not later than the third Business Day following receipt of any
In-Store Payments, an amount equal to the sum of such In-Store Payments.

So long as Company complies with instructions delivered in accordance with
paragraph (1) or (2), any amounts payable by Bank to Company pursuant to
Section 3.6 shall be made without deduction for In-Store Payments.

        3.9    Chargebacks.    Bank shall have the right to demand immediate
purchase by Company of any Purchase and charge back to Company the unpaid
principal balance relating to any such Purchase, for any chargeback reason as
set forth in the Operating Procedures.

        3.10    Assignment of Title in Charged Back Purchases.    With respect
to any amount of a Purchase to be charged back to and to be purchased by
Company, Company shall either pay such amount directly to Bank in immediately
available funds or Bank will offset such amount as part of the Net Proceeds to
be paid to Company, to the extent the balance thereof is sufficient. Upon
payment of such amount by Company to Bank, or off-setting, as the case may be,
Bank shall assign and transfer to Company, without recourse, all of Bank's
right, title and interest in and to such Purchase and will deliver all
documentation (or copies) in Bank's possession, including but not limited to,
Cardholder correspondence regarding such Purchase. Company further consents to
all extensions or compromises given any Cardholder with respect to any such
Purchase, and agrees that such shall not affect any liability of Company
hereunder or right of Bank to charge back any Purchase as provided in this
Agreement; provided, however, that Bank shall not have the right to charge back
for any Purchase the amount of any reductions, or compromises of amounts owed by
a Cardholder to Bank. Company shall not resubmit or re-transmit any charged back
Purchases to Bank, without Bank's prior written consent.

        3.11    Promotion of Program and Card Plan;
Non-Competition.    (a) Throughout the Term of this Agreement, Company shall use
its reasonable efforts to market, promote, participate in and support the Plan
as set forth in this Agreement. Company agrees that in consideration and as an
inducement for Bank to make the Plan available to Company as outlined in this
Agreement and the Operating Procedures, from the Effective Date and for as long
as this Agreement is in existence, Company will

14

--------------------------------------------------------------------------------


not (nor will Company permit any Affiliate to do so on Company's behalf),
without the prior written consent of Bank, contract or establish with any other
credit card processor/provider or provide or process on its own behalf any
"private label" or "co-brand" revolving credit or other credit card issuance or
processing arrangement or programs similar in purpose to the Plan or to the
services and transactions contemplated under this Agreement, except that if
either party provides notice of termination pursuant to Section 9.1 of this
Agreement or if Company terminates under Sections 9.3 or 9.5, Company may enter
into a contract with another credit card processor/provider effective on or
after termination of this Agreement (provided that an agreement for preliminary
or planning services related thereto shall not violate this provision).

        (b)  Notwithstanding the foregoing, nothing contained in this Agreement
will be construed to prohibit or prevent Company from: (i) accepting any major
general purpose credit card (including without limitation, American Express (and
Optima) Card, MasterCard, Visa, or NOVUS), any form of general purpose debit
card or fixed payment (installment) credit programs for Applicants declined by
Bank, as a means of payment by Cardholders for purchase of Goods and Services;
or (ii) accepting a proprietary credit card issued by Bank for an Affiliate; or
(iii) entering into a contract with another credit card provider for a
particular state after Bank has terminated (or given notice of such termination)
the operation of the Plan in such state pursuant to Section 9.4.

        (c)  Provided, further, that Company shall be entitled to negotiate with
any third party with respect to the issuance of co-branded or affinity bank
credit cards bearing a Mark or any of Company's other Name Rights and to accept
any Bona Fide Offer by such third party if, prior to accepting such Bona Fide
Offer, Company provides Bank with an opportunity to submit a competing offer and
counteroffer (as outlined below) with respect to the issuance of co-branded or
affinity bank credit cards bearing the Mark or Name Right, and Bank's competing
offer and counteroffer is not deemed to be "Competitive." Bank's competing offer
or counteroffer shall be deemed to be "Competitive" if it has terms which are
either (i) at least as favorable to Company as such Bona Fide Offer or
(ii) taken as a whole, are reasonably competitive in the reasonable judgment of
Company to such Bona Fide Offer. A Competitive offer or counteroffer by Bank
shall be accepted by Company in lieu of such Bona Fide Offer. Company will
provide to Bank a copy of all materials (such as requests for proposals and the
like) provided by Company to all third parties for the purposes of soliciting
Bona Fide Offers, such materials to be provided to Bank at the same time Company
provides them to the third parties. Bank will be given at least thirty (30) days
(or such longer period of time as is given to the third parties) to submit a
competing offer to Company. In addition, if Bank submits within the thirty
(30) day (or longer) period a competing offer in response to a Bona Fide Offer
or solicitation of a Bona Fide Offer, and that competing offer is not deemed to
be Competitive, then prior to accepting the Bona Fide Offer Company will
identify and quantify to Bank the key terms and assumptions (of Company and the
third party) of the Bona Fide Offer (however, Company shall not be required to
provide Bank with a copy of the actual Bona Fide Offer) and Bank will have
fifteen (15) days after receipt of such key terms to submit a counteroffer to
Company and Company will evaluate any counteroffer submitted by Bank within such
fifteen (15) day period according to the Competitive standards set forth in
clauses (i) and (ii) above and will accept Bank's offer in lieu of such Bona
Fide Offer if the Competitive standards are met. For purposes of this
Section 3.11, "Bona Fide Offer" means an offer to Company with respect to a
program of at least two years' duration for the issuance of co-branded or
affinity bank credit cards that is, in Company's reasonable judgment, generally
competitive in light of marketplace conditions existing at the time (such
marketplace conditions to include, without limitation, other offers with respect
to co-branded or affinity bank credit cards being made to Company, its
Affiliates and other retail or catalogue merchants).

        3.12    Postal Rate Adjustment.    From August 1, 2002 through
January 31, 2003, Company shall bear the costs of all increases in the cost of
mailing Account billing statements, form letters or new

15

--------------------------------------------------------------------------------


Credit Cards due to increases in the first class pre-sort cost of postage from
the United States Postal Service which increases occurred between February 1,
1996 and June 30, 2002.


SECTION 4.    REPRESENTATIONS AND WARRANTIES OF COMPANY


        Company hereby represents and warrants to Bank as follows:

        4.1    Organization, Power and Qualification.    Division and Factoring
are corporations duly organized, validly existing and in good standing under the
laws of the state of Delaware and Nevada, respectively, and have full corporate
power and authority to enter into this Agreement and to carry out the provisions
of this Agreement. Company is duly qualified and in good standing to do business
in all jurisdictions where Company is located, except where the failure to so
qualify would not have a material adverse effect on the business of the Company,
or where the failure to so qualify would not have a material adverse effect on
Company's or Bank's ability to continue operation of the Plan.

        4.2    Authorization, Validity and Non-Contravention.    (a) This
Agreement has been duly authorized by all necessary corporate proceedings, has
been duly executed and delivered by Company and is a valid and legally binding
agreement of Company duly enforceable in accordance with its terms (except as
such enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium and other laws relating to or affecting creditors' rights generally
and by general equity principles).

        (b)  No consent, approval, authorization, order, registration or
qualification of or with any court or regulatory authority or other governmental
body having jurisdiction over Company is required for, and the absence of which
would adversely affect, the legal and valid execution and delivery of this
Agreement, and the performance of the transactions contemplated by this
Agreement.

        (c)  The execution and delivery of this Agreement by Company hereunder
and the compliance by Company with all provisions of this Agreement: (i) will
not conflict with or violate any Applicable Law; and (ii) will not conflict with
or result in a breach of or default under any of the terms or provisions of any
indenture, loan agreement or other contract or agreement under which Company is
an obligor or by which its property is bound where such conflict, breach or
default would have a material adverse effect on Company, nor will such
execution, delivery or compliance violate or result in the violation of the
Articles of Incorporation or By-Laws of Company.

        4.3    Accuracy of Information.    All factual information furnished by
Company to Bank in writing at any time pursuant to any requirement of, or
furnished in response to any written request of Bank under this Agreement or any
transaction contemplated hereby has been, and all such factual information
hereafter furnished by Company to Bank will be, true and accurate in every
respect material to the transactions contemplated hereby on the date as of which
such information was or will be stated or certified.

        4.4    Validity of Charge Slips.    (a) As of the date any Transaction
Records are presented to Bank in accordance with the provisions of this
Agreement, each Charge Slip relating to such Transaction Records shall represent
the obligation of a Cardholder in the respective amount set forth therein for
Goods sold or Services rendered, together with applicable taxes, if any, and
shall not involve any element of credit for any other purpose.

        (b)  As of the date any Transaction Records are presented to Bank in
accordance with the provisions of this Agreement, Company has no knowledge or
notice of any fact or matter which would immediately or ultimately impair the
validity of any Charge Slip relating to such Transaction Records, the
transaction evidenced thereby, or its collectibility.

        4.5    Compliance with Law.    Any action or inaction taken by Company
(where Company has a duty to act) in connection with the Plan and the sales of
Goods and Services and the use and disclosure of Cardholder information by
Company shall be in compliance with all Applicable Law

16

--------------------------------------------------------------------------------


except where the failure to comply does not or will not have a material adverse
effect on Company, the Bank or the Plan.

        4.6    Company's Name, Trademarks and Service Marks.    Company has the
legal right to use and to permit the Bank to use, to the extent set forth
herein, the Mark and Name Rights utilized by Company in the conduct of its
business.

        4.7    Intellectual Property Rights.    In the event Company provides
any software or hardware to Bank, Company has the legal right to such software
or hardware and the right to permit Bank to use such software or hardware, and
such use shall not violate any intellectual property rights of any third party.
Any software or other technology developed by or for Company or its Affiliates,
to facilitate the Program, including but not limited to, software and software
modifications developed in response to Bank's request or to accommodate Bank's
special requirements and all derivative works, regardless of the developer
thereof, will remain the exclusive property of Company and/or its Affiliates.
Nothing in this Agreement shall be deemed to convey a proprietary interest to
Bank or any third party in any of the software, hardware, technology or any of
the derivative works thereof which are owned or licensed by Company and/or its
Affiliates.


SECTION 5.    COVENANTS OF COMPANY


        Company hereby covenants and agrees as follows:

        5.1    Notices of Changes.    Company will as soon as reasonably
possible notify Bank of any: (a) change in the name or form of business
organization of Company, change in the location of its chief executive office or
the location of the office where its records concerning the Plan are kept;
(b) merger or consolidation of Company or the sale of a significant portion of
its stock or of any substantial amount of its assets not in the ordinary course
of business or any change in the control of Company; (c) material adverse change
in its financial condition or operations or the commencement of any litigation
which would have a material adverse effect on Company; or (d) the planned
opening or closing of any Company Store. Company will furnish such additional
information with respect to any of the foregoing as Bank may reasonably request
for the purpose of evaluating the effect of such change on the financial
condition and operations of Company and on the Plan.

        5.2    Financial Statements.    In the event Company ceases to be an
Affiliate of a publicly traded company or ceases to be a publicly traded company
itself, Company shall make available to Bank as soon as available the following
information pertaining to Company (or, at the option of Company's parent,
consolidated information pertaining to such parent): (a) a consolidated balance
sheet as of the close of each fiscal year; (b) a consolidated statement of
income, retained earnings and paid-in capital to the close of each fiscal year;
(c) a consolidated statement of cash flow to the close of each such period; and
(d) a copy of the opinion submitted by Company's (or, its parent's, as
applicable) independent certified public accountants in connection with such of
the financial statements as have been audited.

        5.3    Inspection.    Company will permit, if Bank has reasonable cause
to do so, authorized representatives designated by Bank, at Bank's expense, to
visit and inspect, to the extent permitted by Applicable Law, any of the
Company's books and records pertaining to Transaction Records and the Plan and
to make copies and take extracts therefrom, and to discuss the same with its
officers and independent public accountants, all at such reasonable times during
normal business hours.

        5.4    Company's Business.    Company shall do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate
existence and to comply with all Applicable Laws in connection with its business
and the sale of Goods and Services.

17

--------------------------------------------------------------------------------




        5.5    Insurance.    Company shall self-insure or at its option maintain
insurance policies with insurers and in such amounts and against such types of
loss and damage as are customarily maintained by other companies within
Company's industry engaged in similar businesses as Company.


SECTION 6.    REPRESENTATIONS AND WARRANTIES OF BANK


        Bank hereby represents and warrants to Company as follows:

        6.1    Organization, Power and Qualification.    Bank is a national
banking association duly organized, validly existing and in good standing under
the laws of the United States of America and has full corporate power and
authority to enter into this Agreement and to carry out the provisions of this
Agreement. Bank is duly qualified and in good standing to do business in all
jurisdictions where such qualification is necessary for Bank to carry out its
obligations under this Agreement.

        6.2    Authorization, Validity and Non-Contravention.    (a) This
Agreement has been duly authorized by all necessary corporate proceedings, has
been duly executed and delivered by Bank and is a valid and legally binding
agreement of Bank duly enforceable in accordance with its terms (except as such
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
and other laws relating to or affecting creditors' rights generally and by
general equity principles).

        (b)  No consent, approval, authorization, order, registration or
qualification of or with any court or regulatory authority or other governmental
body having jurisdiction over Bank is required for, and the absence of which
would materially adversely affect, the legal and valid execution and delivery of
this Agreement, and the performance of the transactions contemplated by this
Agreement.

        (c)  The execution and delivery of this Agreement by Bank hereunder and
the compliance by Bank with all provisions of this Agreement: (i) will not
conflict with or violate any Applicable Law; (ii) will not conflict with or
result in a breach of the terms or provisions of any indenture, loan agreement
or other contract or agreement under which Bank is an obligor or by which its
property is bound where such conflict, breach or default would have a material
adverse effect on Bank, nor will such execution, delivery or compliance violate
or result in the violation of the Charter or By-Laws of Bank or any applicable
law or statute or any order, rule or regulation of any court or governmental
agency or body having jurisdiction over the Bank.

        6.3    Accuracy of Information.    All factual information furnished by
Bank to Company in writing at any time pursuant to any requirement of, or
furnished in response to any written request of Company under this Agreement or
any transaction contemplated hereby has been, and all such factual information
hereafter furnished by Bank to Company will be true and accurate in every
respect material to the transactions contemplated hereby on the date as of which
such information has or will be stated or certified.

        6.4    Compliance with Law.    Any action or inaction taken by Bank
(where Bank has a duty to act) in connection with the Plan shall be in
compliance with all Applicable Law, including, without limitation, all Consumer
Laws, except where the failure to so comply does not or will not have a material
adverse effect on the Bank, Company or the Plan.

        6.5    Intellectual Property Rights.    In the event Bank provides any
software or hardware to Company, Bank has the legal right to such software or
hardware and the right to permit Company to use such software or hardware, and
such use shall not violate any intellectual property rights of any third party.
Any software or other technology developed by or for Bank or its Affiliates, to
facilitate the Program, including but not limited to, software and software
modifications developed in response to Company's request or to accommodate
Company's special requirements and all derivative works, regardless of the
developer thereof, will remain the exclusive property of Bank and/or its
Affiliates. Nothing in this Agreement shall be deemed to convey a proprietary
interest to Company or any third

18

--------------------------------------------------------------------------------


party in any of the software, hardware, technology or any of the derivative
works thereof which are owned or licensed by Bank and/or its Affiliates.


SECTION 7.    COVENANTS OF BANK


        Bank hereby covenants and agrees as follows:

        7.1    Notices of Changes.    Bank will as soon as reasonably possible
notify Company of any: (a) change in the name or form of business organization
of Bank, change in the location of its chief executive office or the location of
the office where its records concerning the Plan are kept; (b) merger or
consolidation of Bank or the sale of a significant portion of its stock or of
any substantial amount of its assets not in the ordinary course of business or
any change in the control of Bank; or (c) material adverse change in its
financial condition or operations or the commencement of any litigation which
would have a material adverse effect on the Plan. Bank will furnish such
additional information with respect to any of the foregoing as Company may
reasonably request for the purpose of evaluating the effect of such transaction
on the financial condition and operations of Bank and on the Plan.

        7.2    Financial Statement.    Bank shall furnish to Company upon
request by Company and as soon as available the following information pertaining
to Bank: (a) a consolidated balance sheet as of the close of each fiscal year;
(b) a consolidated statement of income, retained earnings and paid-in capital to
the close of each fiscal year; (c) a consolidated statement of cash flow to the
close of each such period; and (d) a copy of the opinion submitted by Bank's
independent certified public accountants in connection with such of the
financial statements as have been audited.

        7.3    Inspection.    (a) Bank will permit, once per Plan Year unless
Company has reasonable cause to request more frequent access, authorized
representatives designated by Company, at Company's expense, to visit and
inspect, to the extent permitted by Applicable Law, any of Bank's books and
records pertaining to the Discount Fees, the Account Enhancement Services
commission revenues and expenses set forth in Section 2.9, any fees and charges
other than the Discount Fees and Purchases and to make copies and take extracts
therefrom, and to discuss the same with its officers and independent public
accountants, all at such reasonable times during normal business hours.

        (b)  Bank shall permit Company, once per Plan Year unless Company has
reasonable cause to request more frequent access, during normal business hours
and upon reasonable notice, and in a manner which does not disrupt the
operations, to visit the offices at which services relating to the Plan are
provided, to review and monitor the activities of Bank and its subcontractors
with respect to the performance of services hereunder. Bank shall provide
Company with a copy of any annual SAS 70 technical audits performed on the
servicing of the Accounts by its outside auditors.

        7.4    Bank's Business.    Bank shall do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence
and to comply with all Applicable Laws in connection with its business and the
issuance of credit by Bank.

        7.5    Insurance.    Bank shall maintain insurance policies with
insurers and in such amounts and against such types of loss and damage as are
customarily maintained by other banks engaged in similar businesses as Bank.


SECTION 8.    INDEMNIFICATION; CLAIMS AND ACTIONS


        8.1.    Indemnification by Company.    Company hereby indemnifies Bank,
its Affiliates and the directors, officers, employees and agents of Bank or any
Affiliate of Bank (each, a "Related Party") against, and agrees to hold them
harmless from, any and all losses, claims, damages and liabilities (including,
without limitation, the legal fees and other expenses reasonably incurred in
connection with any suit, action or proceeding or any claim asserted)
("Damages") incurred or suffered by any of them arising out of or in any way
related to any misrepresentation, breach of any warranty or

19

--------------------------------------------------------------------------------

nonperformance of any covenant made by Company under this Agreement or relating
to any personal or bodily injury or property damage alleged to be caused by the
sale of Goods or rendering of Services by Company.

        8.2.    Indemnification by Bank.    Bank hereby indemnifies Company and
its Related Parties against, and agrees to hold them harmless from, any and all
Damages incurred or suffered by any of them arising out of or in any way related
to any misrepresentation, breach of any warranty, or nonperformance of any
covenant made by Bank under this Agreement.

        8.3.    Third Party Claims.    (a) Bank shall not be liable to Company
for or in connection with any claim made against Company by any other Person
relating in any manner to this Agreement or to any services or any other
transactions contemplated hereby (other than (i) claims based upon Bank's
failure to perform its obligations under this Agreement, its or any of its
Related Parties' negligence or willful misconduct or its failure to comply with
any law or regulation (including, without limitation, any Consumer Law),
(ii) claims by employees or subcontractors of Bank arising from this Agreement
(other than claims based upon Company's or any of its Related Parties'
negligence or willful misconduct), (iii) claims relating to acts or omissions of
Bank and its agents in connection with the collection of amounts owing from
Cardholders and (iv) claims relating to the submission by Bank or its agents of
data concerning Cardholders to credit agencies), even if Bank has been advised
of the possibility of such claims.

        (b)  Company shall not be liable to Bank for or in connection with any
claim made against Bank by any other Person relating in any manner to this
Agreement or to any services or other transactions contemplated hereby (other
than (i) claims based upon Company's failure to perform its obligations under
this Agreement, its or any of its Related Parties' negligence or willful
misconduct or its failure to comply with any law or regulation (including,
without limitation, any Consumer Law), (ii) claims by employees or
subcontractors of Company arising from this Agreement and (iii) claims relating
to goods purchased from Company), even if Company has been advised of the
possibility of such claims.

        (c)  Each party shall exert its good faith efforts to notify the other
of any claims described in clauses (i) through (iv) of subsections (a) and
(b) above of which such party receives notice.

        8.4.    Dispute Resolution and Actions.    Bank and Company shall use
their reasonable best efforts to resolve informally any claim of either party
under this Agreement. No action at law or in equity may be instituted by any
party with respect to any such claim unless such party has satisfied its
obligation under the first sentence of this Section 8.4.

        8.5.    Limitation on Actions.    No action against either party,
regardless of form, arising out of or incidental to the matters contemplated by
this Agreement, may be brought by the other party more than four (4) years after
the event giving rise to such cause of action occurred and is known or upon the
exercise of reasonable diligence should have been known to the injured party.

        8.6.    Reimbursement for Losses.    If, as a result of any claim made
by Bank against any third party (including, but not limited to, an insurer),
Bank actually receives from such third party cash proceeds (or non-cash
proceeds, whether in the form of goods or services) which represent, in whole or
in part, compensation for or reimbursement of losses or costs actually incurred
by Company, then Bank will hold that portion of such proceeds fairly allocable
to Company (taking into consideration all losses or costs actually incurred by
all parties for whose benefit such payments have been received) in trust on
behalf of Company and will promptly pay over to Company such allocable amount of
any such cash proceeds (or, as to non-cash proceeds, the allocable portion or,
at the discretion of Bank, the cash equivalent thereof).

20

--------------------------------------------------------------------------------


        8.7.    Survival.    The provisions of this Section 8 shall survive the
termination of this Agreement.


SECTION 9.    TERM AND TERMINATION


        9.1    Term.    This Agreement shall become effective as of the
Effective Date when executed by authorized officers of each of the parties and
shall remain in effect until August 31, 2009 (the "Initial Term") and shall
automatically renew for successive one-year terms (each a "Renewal Term")
thereafter unless either party provides the other with at least twelve
(12) month's written notice of its intention to terminate the Agreement prior to
the expiration of the Initial or then current Renewal Term, or unless otherwise
terminated as provided herein.

        9.2    Termination with Cause by Bank; Bank Termination Events.    Any
of the following conditions or events shall constitute a "Bank Termination
Event" hereunder, and Bank may terminate this Agreement immediately without
further action if Company causes such Bank Termination Event to occur and be
continuing:

        (a)  If Company shall: (i) generally not pay its debts as they become
due; (ii) file, or consent by answer or otherwise to the filing against it, of a
petition for relief, reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy or insolvency
law of any jurisdiction; (iii) make an assignment for the benefit of its
creditors; (iv) consent to the appointment of a custodian, receiver, trustee or
other officer with similar powers of itself or of any substantial part of its
property; (v) be adjudicated insolvent or be liquidated; (vi) take corporate
action for the purpose of any of the foregoing and such event shall materially
adversely affect the ability of Company to perform under this Agreement or the
Plan; or (vii) receive an adverse opinion by its auditors or accountants as to
its viability as a going concern; or

        (b)  If a court or government authority of competent jurisdiction shall
enter an order appointing, without consent by Company, a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, or if an order for relief shall be
entered in any case or proceeding for liquidation or reorganization or otherwise
to take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding up or liquidation of Company, or if any
petition for any such relief shall be filed against Company and such petition
shall not be dismissed within sixty (60) days; or

        (c)  If Company shall default in the performance of or compliance with
any material term or violates in a material manner any of the covenants,
representations, warranties or agreements contained in this Agreement and
Company shall not have remedied such default within thirty (30) days after
written notice thereof shall have been received by Company from Bank.

        9.3    Termination with Cause by Company; Company Termination
Events.    Any of the following conditions or events shall constitute a "Company
Termination Event" hereunder, and Company may terminate this Agreement
immediately without further action if Bank causes such Company Termination Event
to occur and be continuing:

        (a)  If Bank shall: (i) generally not be paying its debts as they become
due; (ii) file or consent by answer or otherwise to the filing against it, of a
petition for relief, reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy or insolvency
law of any jurisdiction; (iii) make an assignment for the benefit of its
creditors; (iv) consent to the appointment of a custodian, receiver, trustee or
other officer with similar powers for itself or of any substantial part of its
property; (v) be adjudicated insolvent or be liquidated; (vi) take corporate
action for the purpose of any of the foregoing and such event shall materially
adversely affect the ability of Bank to perform under this Agreement or the
operation of the Plan; (vii) receive an adverse opinion by its auditors or
accountants as to its viability as a going concern; or (viii) have a materially
adverse

21

--------------------------------------------------------------------------------


change in its financial condition, including, but not limited to Bank being
downgraded by a rating agency to a rating below an investment grade rating; or

        (b)  If a court or government authority of competent jurisdiction shall
enter an order appointing, without consent by Bank, a custodian, receiver,
trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property, or if an order for relief shall be
entered in any case or proceeding for liquidation or reorganization or otherwise
to take advantage of any bankruptcy or insolvency law of any jurisdiction, or
ordering the dissolution, winding up or liquidation of Bank, or if any petition
for any such relief shall be filed against Bank and such petition shall not be
dismissed within sixty (60) days; or

        (c)  If Bank shall default in the performance of or compliance with any
material term (other than the Service Standards) or violates in a material
manner any of the covenants, representations, warranties or agreements contained
in this Agreement and Bank shall not have remedied such default within thirty
(30) days (or within five (5) days in the case of failure to pay Company
pursuant to Section 3.6(a)) after written notice thereof shall have been
received by Bank from Company; or

        (d)  A Service Standards Termination Event shall have occurred.

        9.4    Termination of Particular State.    In addition, Bank may
terminate the operation of the Plan in a particular state if the Applicable Law
of the state or jurisdiction is amended or interpreted in such a manner so as to
render all or any part of the Plan illegal or unenforceable, and in such event
Bank will, if requested, assist Company with finding a new credit provider for
such state. Bank will provide Company with as much advance notice of such
termination as is reasonable under the circumstances.

        9.5    Termination for Competitive Reasons.    Company may terminate
this Agreement upon not less than sixty (60) days' prior written notice to the
Bank at any time after the first anniversary of the Effective Date if, based on
the application of the matrix set forth in Schedule 1.1, the applicable Discount
Rate exceeds the highest Discount Rate in such matrix and the costs to Company
under this Agreement are substantially higher than the costs that would be
incurred by Company for comparable credit card services over the remaining term
of this Agreement from an independent third-party financial institution;
provided that Company shall not be entitled to terminate this Agreement pursuant
to this Section 9.5 unless Company provides Bank with a written description of
the material terms on which such third party financial institution proposes to
provide such services and Bank is entitled to submit a counter-proposal within
thirty (30) days of receipt of such description. If Bank submits a
counter-proposal with terms substantially similar to those set forth in such
third party's proposal, this Agreement shall remain in full force and effect,
modified as may be necessary to reflect the terms included in Bank's
counter-proposal.

        9.6    Purchase of Accounts.    Upon termination of this Agreement,
Company will have the option to purchase the then-outstanding Credit Card
Account balances not previously written-off by Bank (subject to the terms of any
securitization of such account balances) at the face amount thereof, without
recourse to Bank, and will be provided with all related Account information and
other Account data; provided that Company will be required to purchase such
then-outstanding Credit Card Account balances on such terms if Company objects
to any automatic extension of this Agreement pursuant to Section 9.1. All
payments by Company pursuant to this Section 9.6 shall be made not later than
one (1) Business Day after termination of this Agreement by wire transfer of
immediately available funds to an account notified by Bank to Company not less
than two (2) Business Days prior to the payment date. Upon any termination of
this Agreement, (i) Company (at its sole expense) shall notify all Cardholders
that Bank is no longer the processor of their Credit Card accounts, and
(ii) Company and Bank shall cooperate in facilitating the transition to a new
processor.

        9.7    Remedies for Failure to Meet Service Standards.    (a) Each time
a Service Event occurs, Bank shall: (i) promptly investigate the root cause(s)
of the failure and deliver to Company a written report

22

--------------------------------------------------------------------------------


identifying such root cause(s); (ii) use commercially reasonable efforts to
correct the problem and to begin meeting such Service Standard as soon as
practicable; (iii) provide to Company a schedule and plan for correction of the
root cause(s) of the Service Events, and (iv) at Company's request, advise
Company of the status of such corrective efforts.

        (b)  In the event more than three (3) Service Events occur during any
calendar month, Bank will, in addition to those steps set forth in
Section 9.7(a), arrange for a senior executive of Bank to meet with a senior
executive of Company or Company's parent company's senior management to discuss
the items delivered under Section 9.7(a).

        (c)  A "Service Standard Termination Event" shall occur in the event:

          (i)  a Service Event occurs for a specific Service Standard for three
(3) consecutive months and Company notifies Bank in writing within five
(5) Business Days after receiving Bank's Service Standards report of its intent
to terminate this Agreement, then if the same Base Level Service Standard is
failed by Bank in the fourth consecutive month, Company may terminate this
Agreement; or

        (ii)  a total of 10 Service Events occur during any three
(3) consecutive months and Company notifies Bank in writing within five
(5) Business Days after receiving Bank's Service Standards report of its intent
to terminate this Agreement, then if a total of 6 Service Events occur at
anytime in the three (3) consecutive months following Company's notice to Bank,
then Company may terminate this Agreement.


SECTION 10.    MISCELLANEOUS


        10.1    Entire Agreement.    This Agreement constitutes the entire
Agreement and supersedes all prior agreements and understandings, whether oral
or written, among the parties hereto with respect to the subject matter hereof
and merges all prior discussions between them, including without limitation the
Credit Card Processing Agreement.

        10.2    Coordination of Public Statements.    Bank's parent company,
Alliance Data Systems Corporation, as a public company, will issue a news
release disclosing this Agreement between Bank and Company, such news release
must be approved by both parties prior to its issuance. In all other cases,
except as required by Applicable Law, neither party will make any public
announcement of the Plan or provide any information concerning the Plan to any
representative of any news, trade or other media without the prior approval of
the other party, which approval will not be unreasonably withheld. Neither party
will respond to any inquiry from any public or governmental authority, except as
required by law, concerning the Plan without prior consultation and coordination
with the other party. Upon Bank's reasonable request from time to time, Company
in its sole discretion may provide references or participate in marketing
campaigns or testimonial initiatives for Bank regarding the services provided by
Bank in connection with the Plan.

        10.3    Amendment.    Except as otherwise provided for in this
Agreement, the provisions herein may be modified only upon the mutual agreement
of the parties, however, no such modification shall be effective until reduced
to writing and executed by both parties.

        10.4    Successors and Assigns.    The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of the other party which will not be unreasonably withheld.
Notwithstanding the foregoing, (i) Bank may from time to time assign any or all
of its rights and obligations hereunder to any Affiliate of Bank, provided that
any such assignee of Bank's obligations hereunder shall have the capability to
perform such obligations without impairing the quality of the services provided
to Company, (ii) Company shall assign or otherwise transfer all of its rights
and obligations under this Agreement

23

--------------------------------------------------------------------------------


(A) to the purchaser of all or substantially all of the assets of Company, or
(B) to any corporation which is a successor (whether by merger, consolidation or
otherwise) to Company or any successor (whether by merger, consolidation or
otherwise) thereto, and (iii) Bank may from time to time sell accounts
receivable for securitization, retaining its processing and servicing
obligations with respect thereto (it being understood that (A) the purchaser of
such accounts receivable shall have no recourse against Company for any reason
whatsoever, and (B) Bank hereby indemnifies Company and its Affiliates against,
and agrees to hold them harmless from, any and all Damages incurred or suffered
by any of them in connection with any claims made by such purchaser).

        10.5    Waiver.    No waiver of the provisions hereto shall be effective
unless in writing and signed by the party to be charged with such waiver. No
waiver shall be deemed to be a continuing waiver in respect of any subsequent
breach or default either of similar or different nature unless expressly so
stated in writing. No failure or delay on the part of either party in exercising
any power or right under this Agreement shall be deemed to be a waiver, nor does
any single or partial exercise of any power or right preclude any other or
further exercise, or the exercise of any other power or right.

        10.6    Severability.    If any of the provisions or parts of the
Agreement are determined to be illegal, invalid or unenforceable in any respect
under any applicable statute or rule of law, such provisions or parts shall be
deemed omitted without affecting any other provisions or parts of the Agreement
which shall remain in full force and effect, unless the declaration of the
illegality, invalidity or unenforceability of such provision or provisions
substantially frustrates the continued performance by, or entitlement to
benefits of, either party, in which case this Agreement may be terminated by the
affected party, without penalty.

        10.7    Notices.    All communications and notices pursuant hereto to
either party shall be in writing and addressed or delivered to it at its address
shown below, or at such other address as may be designated by it by notice to
the other party, and shall be deemed given when delivered by hand, or two
(2) Business Days after being mailed (with postage prepaid) or when received by
receipted courier service:

If to Bank:
800 TechCenter Drive
Gahanna, OH 43230
Attn.: Daniel T. Groomes, President   If to Company:
Three Limited Parkway
Columbus, OH 43230
Attn.: Lisa Klinger, Treasurer
With a Copy to:
Karen Morauski, VP & Counsel
 
With a Copy to:
Senior Vice President and General Counsel
Limited Brands, Inc.
Three Limited Parkway
Columbus, OH 43230

        10.8    Captions and Cross-References.    The table of contents and
various captions in this Agreement are included for convenience only and shall
not affect the meaning or interpretation of any provision of this Agreement.
References in this Agreement to any Section are to such Section of this
Agreement.

        10.9    GOVERNING LAW.    THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF OHIO, REGARDLESS OF THE
DICTATES OF OHIO CONFLICTS OF LAW, AND THE PARTIES HEREBY SUBMIT TO EXCLUSIVE
JURISDICTION AND VENUE IN THE UNITED STATES FEDERAL DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF OHIO OR ANY OF THE STATE COURTS LOCATED IN FRANKLIN COUNTY,
OHIO.

24

--------------------------------------------------------------------------------


        10.10    Counterparts.    This Agreement may be signed in one or more
counterparts, all of which shall be taken together as one agreement.

        10.11    Force Majeure.    Neither party will be responsible for any
failure or delay in performance of its obligations under this Agreement because
of circumstances beyond its reasonable control, and not due to the fault or
negligence of such party, including, but not limited to, acts of God, flood,
criminal acts, fire, riot, computer viruses, computer hackers, accident, strikes
or work stoppage, embargo, sabotage, inability to obtain material, equipment or
phone lines, government action (including any laws, ordinances, regulations or
the like which restrict or prohibit the providing of the services contemplated
by this Agreement), and other causes whether or not of the same class or kind as
specifically named above. In the event a party is unable to perform
substantially for any of the reasons described in this Section, it will notify
the other party promptly of its inability so to perform, and if the inability
continues for at least ninety (90) consecutive days (fifteen (15) days in the
cases of credit authorizations and processing of new Accounts), the party so
notified may then terminate this Agreement forthwith. This provision shall not,
however, release the party unable to perform from using its best efforts to
avoid or remove such circumstance and such party unable to perform shall
continue performance hereunder with the utmost dispatch whenever such causes are
removed.

        10.12    Relationship of Parties.    This Agreement does not constitute
the parties as partners or joint venturers and neither party will so represent
itself.

        10.13    Survival.    No termination of this Agreement shall in any way
affect or impair the powers, obligations, duties, rights, indemnities,
liabilities, covenants or warranties and/or representations of the parties with
respect to times and/or events occurring prior to such termination. No powers,
obligations, duties, rights, indemnities, liabilities, covenants or warranties
and/or representations of the parties with respect to times and/or events
occurring after termination shall survive termination except for the following
Sections: Section 2.10, Section 2.11, Section 3.3, Section 3.5, Section 3.6,
Section 3.8, Section 3.9, Section 3.10, Section 8, Section 9.5, Section 10.7,
Section 10.9, Section 10.11, Section 10.17 and Section 10.18.

        10.14    Mutual Drafting.    This Agreement is the joint product of Bank
and Company and each provision hereof has been subject to mutual consultation,
negotiation and agreement of Bank and Company; therefore to the extent any
language in this Agreement is determined to be ambiguous, it shall not be
construed for or against any party based on the fact that either party
controlled the drafting of the document.

        10.15    Independent Contractor.    The parties hereby declare and agree
that Bank is engaged in an independent business, and shall perform its
obligations under this Agreement as an independent contractor; that any of
Bank's personnel performing the services hereunder are agents, employees,
Affiliates, or subcontractors of Bank and are not agents, employees, Affiliates,
or subcontractors of Company; that Bank has and hereby retains the right to
exercise full control of and supervision over the performance of Bank's
obligations hereunder and full control over the employment, direction,
compensation and discharge of any and all of the Bank's agents, employees,
Affiliates, or subcontractors, including compliance with workers' compensation,
unemployment, disability insurance, social security, withholding and all other
federal, state and local laws, rules and regulations governing such matters;
that Bank shall be responsible for Bank's own acts and those of Bank's agents,
employees, Affiliates, and subcontractors; and that except as expressly set
forth in this Agreement, Bank does not undertake by this Agreement or otherwise
to perform any obligation of Company, whether regulatory or contractual, or to
assume any responsibility for Company's business or operations.

        10.16    No Third Party Beneficiaries.    The provisions of this
Agreement are for the benefit of the parties hereto and not for any other person
or entity.

25

--------------------------------------------------------------------------------


        10.17    Confidentiality.    (a) Neither party shall disclose any
information not of a public nature concerning the business or properties of the
other party which it learns as a result of negotiating or implementing this
Agreement, including, without limitation, the terms and conditions of this
Agreement, Customer names, Cardholder personal or Account information, sales
volumes, test results, and results of marketing programs, Plan reports generated
by Bank, trade secrets, business and financial information, source codes,
business methods, procedures, know-how, computer software and computer systems
(including software licensed from third parties) and other information of every
kind that relates to the business of either party except to the extent
disclosure is required by Applicable Law, is necessary for the performance of
the disclosing party's obligation under this Agreement, or is agreed to in
writing by the other party; provided that: (i) prior to disclosing any
confidential information to any third party, the party making the disclosure
shall give notice to the other party of the nature of such disclosure and of the
fact that such disclosure will be made; and (ii) prior to filing a copy of this
Agreement with any governmental authority or agency, the filing party will
consult with the other party with respect to such filing and shall redact such
portions of this Agreement which the other party requests be redacted, unless,
in the filing party's reasonable judgment based on the advice of its counsel
(which advice shall have been discussed with counsel of the other party), the
filing party concludes that such request is inconsistent with the filing party's
obligations under Applicable Laws. Neither party shall acquire any property or
other right, claim or interest, including any patent right or copyright
interest, in any of the systems, procedures, processes, equipment, computer
programs and/or information of the other by virtue of this Agreement. Neither
party shall use the other party's name for advertising or promotional purposes
without such other party's written consent.

        (b)  The obligations of this Section, shall not apply to any
information:

(i)which is generally known to the trade or to the public at the time of such
disclosure; or

(ii)which becomes generally known to the trade or the public subsequent to the
time of such disclosure; provided, however, that such general knowledge is not
the result of a disclosure in violation of this Section; or

(iii)which is obtained by a party from a source other than the other party,
without breach of this Agreement or any other obligation of confidentiality or
secrecy owed to such other party or any other person or organization; or

(iv)which is independently conceived and developed by the disclosing party and
proven by the disclosing party through tangible evidence not to have been
developed as a result of a disclosure of information to the disclosing party, or
any other person or organization which has entered into a confidential
arrangement with the non-disclosing party.

        (c)  If any disclosure is made pursuant to the provisions of this
Section, to any Affiliate or third party, the disclosing party shall be
responsible for ensuring that such Affiliate or third party keeps all such
information in confidence and that any third party executes a confidentiality
agreement provided by the non-disclosing party. Each party covenants that at all
times it shall have in place procedures designed to assure that each of its
employees who is given access to the other party's confidential information
shall protect the privacy of such information. Each party acknowledges that any
breach of the confidentiality provisions of this Agreement by it will result in
irreparable damage to the other party and therefore in addition to any other
remedy that may be afforded by law any breach or threatened breach of the
confidentiality provisions of this Agreement may be prohibited by restraining
order, injunction or other equitable remedies of any court. The provisions of
this Section will survive termination or expiration of this Agreement.

        10.18    Taxes.    Company will be responsible for, and agrees to pay,
all sales, use, excise, and value-added taxes, or taxes of a similar nature
(excluding personal property taxes and taxes based on Bank's income which shall
be borne by Bank), imposed by the United States, any state or local government,
or

26

--------------------------------------------------------------------------------


other taxing authority, on all goods and/or services provided by Bank under this
Agreement. The parties agree to cooperate with each other to minimize any
applicable sales, use, or similar tax and, in connection therewith, the parties
shall provide each other with any relevant tax information as reasonably
requested (including without limitation, resale or exemption certificates,
multi-state exemption certificates, information concerning the use of assets,
materials and notices of assessments). All amounts set forth in this Agreement
are expressed and shall be paid in lawful U.S. dollars.

(Signature block on following page.)

27

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have executed this Agreement in
manner and form sufficient to bind them as of the date first above written.

VICTORIA'S SECRET DIRECT, LLC   WORLD FINANCIAL NETWORK
NATIONAL BANK
 
 
 
 
 
 
  By:   /s/  TIM FABER         By:   /s/  DANIEL T. GROOMES          

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Daniel T. Groomes Title:   Vice President   Title:   President    

--------------------------------------------------------------------------------

       
Date:
 
August 30, 2002
 
Date:
 
August 30, 2002    

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


FAR WEST FACTORING, INC.
 
 
 
 
By:
 
/s/  DAVID HASSON      
 
 
 
     

--------------------------------------------------------------------------------

       
Title:
 
Vice President
 
 
 
     

--------------------------------------------------------------------------------

       
Date:
 
August 30, 2002
 
 
 
     

--------------------------------------------------------------------------------

       

28

--------------------------------------------------------------------------------




Schedule 1.1
Discount Rate


DISCOUNT RATE

        The applicable Discount Rate for all Purchases as of the Effective Date
and until changed as set forth below shall be 1.50%. Provided, that in the event
of a legislated or judicial reduction in the annual percentage rate or fees that
may be charged by Bank to Cardholders, or if the Discount Rate is substantially
higher than the rate that Company would incur for comparable credit card
services, Company and Bank agree to negotiate in good faith an increase or
decrease in the Discount Rate.

        Commencing on January 31, 2004 and annually thereafter, the Discount
Rate will be subject to change by Bank on an annual basis in accordance with the
matrix set forth below and Bank shall apply the corresponding Discount Rate to
future Discount Fees applied by Bank until the next adjustment is made. The Fin
Chg/STM ('95$) calculation for the matrix will include the amount by which the
then current late fees per statement exceed the amount of the late fees per
statement calculated using a late fee of $5. In the event Bank increases (for
increases made by Bank on or after March 1, 2003) any of the finance charges
and/or late fees charged to Cardholders as a result of increases in Bank's cost
of postage for mailing Account billing statements, form letters or new Credit
Cards, then Bank will exclude the amount of such increase in the finance charges
and/or late fees from its calculation of the Discount Rate using the matrix.

        Notwithstanding the foregoing, Bank agrees that Bank will waive any
increase Bank is entitled to for the Discount Rate during the calendar year
2003, provided, however, that in the event Bank waives such increase in the
Discount Rate, then (i) if the number of Applicants during the calendar year
2003 is less than the number of Applicants during the calendar year 2002, Bank
shall invoice Company for the amount of the Discount Fees waived by Bank during
the calendar year 2003 and Company shall pay such amount within thirty (30) days
after the date of such invoice, or (ii) Bank shall have the right during any
future calendar year to defer any decreases in the Discount Rate until such time
as Bank has recouped the amount of the Discount Fees waived by Bank during the
calendar year 2003.

29

--------------------------------------------------------------------------------

Victoria's Secret Direct
Merchant Fee Matrix

Fin Chg/
STM
('95 $)


--------------------------------------------------------------------------------

  Bad Debt % Credit Sales

--------------------------------------------------------------------------------

  3.6%

--------------------------------------------------------------------------------

  3.8%

--------------------------------------------------------------------------------

  4.0%

--------------------------------------------------------------------------------

  4.2%

--------------------------------------------------------------------------------

  4.4%

--------------------------------------------------------------------------------

  4.6%

--------------------------------------------------------------------------------

  4.8%

--------------------------------------------------------------------------------

  5.0%

--------------------------------------------------------------------------------

  5.2%

--------------------------------------------------------------------------------

$ 4.45   0.20%   0.30%   0.40%   0.50%   0.60%   0.70%   0.80%   0.90%   1.00% $
4.30   0.40%   0.50%   0.60%   0.70%   0.80%   0.90%   1.00%   1.10%   1.20% $
4.15   0.60%   0.70%   0.80%   0.90%   1.00%   1.10%   1.20%   1.30%   1.40% $
4.00   0.80%   0.90%   1.00%   1.10%   1.20%   1.30%   1.40%   1.50%   1.50% $
3.85   1.00%   1.10%   1.20%   1.30%   1.40%   1.50%   1.50%   1.50%   1.50% $
3.70   1.20%   1.30%   1.40%   1.50%   1.50%   1.50%   1.50%   1.50%   1.50% $
3.55   1.35%   1.45%   1.50%   1.50%   1.50%   1.50%   1.50%   1.50%   1.50% $
3.40   1.50%   1.50%   1.50%   1.50%   1.50%   1.50%   1.50%   1.70%   1.90% $
3.25   1.50%   1.50%   1.50%   1.50%   1.50%   1.70%   1.90%   2.10%   2.30% $
3.10   1.50%   1.50%   1.50%   1.60%   1.80%   2.00%   2.20%   2.40%   2.60% $
2.95   1.50%   1.60%   1.80%   2.00%   2.20%   2.40%   2.60%   2.80%   3.00%

--------------------------------------------------------------------------------

Minimum ROA 2.0%
ROA over 4% share 50-50

30

--------------------------------------------------------------------------------


Schedule 2.1
Service Standards


 
   
  Base
Level

--------------------------------------------------------------------------------

  Targeted
Level

--------------------------------------------------------------------------------

  Standard #1                   The Bank will process mailed-in applications
five days per week. The Bank will process      % of such applications within
five Business Days of receipt.   95 % 98 % Standard #2                   The
Bank will process "instant" credit applications from 9:00am to 12:30am (Eastern
time) Monday through Saturday and from 10:00am to 9:30pm (Eastern time) Sunday,
excluding Holidays ("Normal Store Hours"). The Bank will process at least      %
of such applications within five minutes of receipt.   90 % 92 % Standard #3    
              The Bank will issue      % of new and replacement Credit Cards
within four business days of embossing tape output.   95 % 96 % Standard #4    
              The Bank will answer at least      % of incoming Cardholder
service calls within 20 seconds. Bank will provide Cardholder service from
9am-9pm(Eastern time) Monday-Saturday, excluding Holidays.   85 % 86 % Standard
#5                   The Bank will not permit the abandoned call rate for
Cardholder customer service calls to exceed      % measured on a monthly basis.
  2.0 % 1.7 % Standard #6                   The Bank will provide electronic
authorization means to be available at least      % of Normal Store Hours. Bank
will also provide batch authorizations for catalog sales.   99.5 % 99.6 %
Standard #7                   The Bank will post valid non-payment Transactions
to the Cardholder's Account within 24 hours of receipt.   100 % 100 % Standard
#8                   The Bank will bill and mail      % of Account statements
within four business days of the scheduled billing date.   97 % 100 % Standard
#9                   The Bank will process at least      % of payments within 24
hours of receipt. In the event any payment is not processed within 24 hours of
receipt, such payment shall be backdated to the date of receipt.   96 % 97 %
Standard #10                   The Bank will respond to at least      % of
mailed-in Cardholder inquiries within seven business days of receipt.   90 % 97
% Standard #11                   The Bank will provide "Quick Credit"
during      % of Normal Store Hours.   95 % 98 %

31

--------------------------------------------------------------------------------

        Service Standards will be calculated and reported in a manner that is
consistent with prior practices. Holidays shall mean New Year's Day, Memorial
Day, Independence Day, Labor Day, Thanksgiving Day and Christmas Day.

Targeted Levels:

        Any failure to meet the Targeted Level for Service Standards will be
reported on the monthly Service Standards report. Failure to meet the same
Targeted Level for a single Service Standard for more than two consecutive
months, will result in Bank taking the actions set forth in the chart below,
provided that such failure to meet the Targeted Level was not caused by any
unprivileged action or action in violation of this Agreement by Company or
inaction of Company (where Company has a duty to act) or by a force majeure
event specified in Section 10.11.

Failure to Meet
Targeted Level

--------------------------------------------------------------------------------

  3rd
Consecutive
Month

--------------------------------------------------------------------------------

  4th
Consecutive
Month

--------------------------------------------------------------------------------

  5th
Consecutive
Month

--------------------------------------------------------------------------------

  6th
Consecutive
Month and Each Consecutive
Month Thereafter

--------------------------------------------------------------------------------

Actions to be taken by Bank following consecutive month failure to attain
Targeted Level   Letter to Company's CEO   Bank's CEO will
meet with
Company's senior
management and/or
Company's parent
company's
management to discuss an action
plan.   Bank's CEO will
meet with
Company's senior
management and/or
Company's parent
company's
management to discuss an action
plan.   Bank's CEO will
meet with
Company's senior
management and/or
Company's parent
company's
management to discuss an action
plan.
Penalty to be Paid by Bank to Company
 
None
 
$5,000
 
$10,000
 
$20,000

Base Levels:

        Failure to meet a Base Level will be reported on the monthly service
standards report and may trigger a Service Standard Termination Event as set
forth in Section 9.7.

32

--------------------------------------------------------------------------------


Schedule 2.7
Credit Standards


        The new Account cut-off score is based upon the projected sixty
(60) month profitability of Accounts within each score range. Account
profitability is based upon projected Discount Fees (the current fee
percentage), finance charge income, variable billing expenses and write-offs.
The projections are derived from actual results to date using historical trends.
The cut-off score is established at the score range where Bank's profit for the
score range equals zero.

33

--------------------------------------------------------------------------------


Schedule 2.8
Master File Information


Account Number Month Account Opened Year Account Opened Store Account Opened
Cardholder Name Cardholder's Street Address Cardholder's City Cardholder's State
Cardholder's Zip Code Cardholder's Home Phone Number Date of Last Purchase
Cardholder's Open to Buy Number of Purchases Monthly Amount of Purchases
Monthly, YTD Number of Returns Monthly Amount of Returns Monthly Date of Birth
Items Purchased

34

--------------------------------------------------------------------------------



QuickLinks


TABLE OF CONTENTS
SECTION 1. DEFINITIONS
SECTION 2. THE PLAN
SECTION 3. OPERATION OF THE PLAN
SECTION 4. REPRESENTATIONS AND WARRANTIES OF COMPANY
SECTION 5. COVENANTS OF COMPANY
SECTION 6. REPRESENTATIONS AND WARRANTIES OF BANK
SECTION 7. COVENANTS OF BANK
SECTION 8. INDEMNIFICATION; CLAIMS AND ACTIONS
SECTION 9. TERM AND TERMINATION
SECTION 10. MISCELLANEOUS
Schedule 1.1 Discount Rate
Schedule 2.1 Service Standards
Schedule 2.7 Credit Standards
Schedule 2.8 Master File Information
